department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division ui no legend taxpayer a ira x bank b provider a financial representative n amount a amount b date date dear xxxxxxx aug set ep rh ta xxxxxxxxxxxxxxxxxkxxxkx xxxxxxxxxxxxxxxxxxkxxkx xxxxxxxkxxxxkxxkxxkkxkkkk xxxkxxxkxkxkkkkkkxkkkkkk xxxxxxxxxxxxxxxxxxxkx xxxxxxxxkxkxxkkkxkxkkkkkk xxxxxxxxxxxkkxxxxxxxxx xxxxxxxxxxxxxxxkxxkxkxx xxxxxxxxxxxxxxxxxxxkx xxxxxxxxxxxxxxxkxxxkxxk xxxkxkkxkxkxkxkxkkkkkk kkk this is in response to your letter dated date and supplemented by letters dated date date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that he received a distribution of amount a from ira x taxpayer a asserts that his failure to accomplish a rollover within the 60-day period pre- scribed by sec_408 was due to the failure of financial representative n and pro- vider a to advise him of the 60-day rollover requirement during date taxpayer a visited with financial representative n a representative of provider a to discuss his concern with the poor return on his money market investments in ira x taxpayer a informed financial representative n that he could make a substan- tially higher return on his investments at bank b financial representative n advised taxpayer a that he would be better off’ to move his investments to the higher rate fund based on that advice on date taxpayer a withdrew amount a from ira x and depos- ited amount a plus amount b into a certificate of deposit cd with bank b a non-ira ac- count taxpayer a states that he intended to rollover amount a from ira x into another xxxxxxxxxxxxxxxxxxxxxxxxx ira at bank b to obtain a higher rate there was no documentation showing that tax- payer a in fact established an ira with bank b taxpayer a states that the distribution to a non-ira account was an error he did not in- tend to use the distribution as income but instead intended to simply roll it into an invest- ment with a higher rate of return taxpayer a asserts further that he relied on oral informa- tion provided by financial representative n who erred in not informing him that the distri- bution was taxable unless rolled over into another ira within days based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement with respect to the distribution of amount a from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not ap- ply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial roll- overs sec_408 of the code provides that the secretary may waive the 60-day re- quirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code xxxxxxxxxxxxxxxxxxxxxkxxkxx revproc_2003_16 2003_4_irb_359 date provides that in de- termining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances in- cluding errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the dis- tribution occurred in this case taxpayer a has not demonstrated that his inability to complete a timely roll- over of amount a was caused by any of the factors cited in revproc_2003_16 taxpayer a asserts that provider a’s failure to advise him that the distribution would be taxable or that he had rollover options rises to the level of financial_institution error how- ever the code imposes no such obligation on ira custodians absent actions on the part of a financial_institution or financial advisor undertaking such an obligation eg where a taxpayer has erroneously been advised that the rollover period i sec_90 days we will not rec- ognize this failure as financial_institution error therefore pursuant to sec_408 of the code the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount a from ira x no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applica- ble thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact xxxxxxxxxxxxxxxxxxx d xxxxx at xxxxxxxxxxxxxx please address all correspondence to se t ep ra t4 sincerely yours ov donzell h littlejohn manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
